                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                              :
    Plaintiff,                              :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-CV-3005
                                            :
PASSHE, et al.,                             :
     Defendants.                            :

                                           ORDER

       AND NOW, this 26th day of August, 2019, upon consideration of Plaintiff Amro

Elansari’s Motion for Leave to File an Amended Complaint (ECF No. 6) and the attached

Amended Complaint, it is ORDERED that:

       1. The Motion is GRANTED because Elansari has already been given permission to file

            an Amended Complaint.

       2. The Clerk of Court shall FILE the Amended Complaint and attached exhibits as a

            separate docket entry.

       3. The Amended Complaint is DISMISSED as legally frivolous pursuant to 28 U.S.C. §

            1915(e)(2)(B)(i) for the reasons in the Court’s Memorandum.

       4.   The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                            /s/ Eduardo C. Robreno
                                            Eduardo C. Robreno,           J.
